                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JUAN FRANCISCO VEGA,

            Plaintiff,

v.                               Case No:     2:19-cv-717-FtM-29MRM

REBECCA KAPUSTA, Secretary,
Florida    Department     of
Children and Families and
DONALD               SAWYER,
Administrator, Florida Civil
Commitment Center,

            Defendants.


                ORDER OF DISMISSAL WITHOUT PREJUDICE

     This matter comes before the Court upon review of the file.

Plaintiff Juan Francisco Vega (“Vega”) sued by filing a pro se

Civil Rights Complaint under 42 U.S.C. § 1983 on October 2, 2019.

(Doc. #1, Complaint).     Vega attaches a “Sworn Affidavit” to his

complaint.    (Doc. #2, Affidavit).   Vega seeks to proceed in forma

pauperis.    (Doc. #8).   For the reasons set forth below, the Court

dismisses the Complaint without prejudice.

                                 BACKGROUND

     Vega is civilly committed to the Florida Civil Commitment

Center (“FCCC”) under the Sexual Violent Predators Act (“SVPA”),

Fla. Stat. §§ 394.910-.913.    Under the SVPA, a person found to be

a sexually violent predator must be housed in a secure facility
“for control, care, and treatment until such time as the person’s

mental abnormality or personality disorder has so changed that it

is safe for the person to be at large.”                  Fla. Stat. § 394.917(2).

The    Complaint      names   the     [former]    Secretary       for    the    Florida

Department of Children and Families, Rebecca Kapusta, and FCCC

Director, Donald Sawyer as defendants.                    (Doc. #1 at 2).            Vega

challenges       an    internal       FCCC      policy        called    “PRG-11”      as

unconstitutional.        (Id. at 3-6).       Vega argues PRG-11 is “basically

a copycat” of the disciplinary policy utilized by the Florida

Department of Corrections (FDOC). (Id. at 3, ¶ 7).                      Vega reasons,

because he is not a prisoner and because PRG-11 mirrors the FDOC

disciplinary       policy,     PRG-11     amounts        to    punishment      and    is

unconstitutional.         Vega states he attaches “an FCCC Resident

Grievance” to the Complaint “which demonstrates the severity of

the punishments being imposed by the Defendants at the FCCC.”

(Id.   at   6,   ¶    20).     The     Complaint    contains       no    exhibits     or

attachments.       The purpose of Vega’s Affidavit at this stage of the

proceedings is unclear.             However, the Affidavit does not contain

factual     allegations       but     instead    references        various      Florida

statutes and contains argument.                 An affidavit “must set forth

specific facts in order to have any probative value.”                          Evers v.

General Motors Corp., 770 F. 2d 984, 986 (11th Cir. 1985).                            As

relief, Vega seeks one million dollars in compensatory and punitive




                                        - 2 -
damages    and   a   permanent   injunction   enjoining   Defendants    from

enforcing PRG-11.      (Doc. #1 at 6-7).

                                   LEGAL STANDARD

     The Court recognizes that Vega is not a prisoner.            Despite

Vega’s non-prisoner status, because he seeks to proceed in forma

pauperis, the Court must review the amended complaint under 28

U.S.C.§ 1915(e)(2) and dismiss the case if it determines the

complaint is frivolous, malicious or fails to state a claim.             28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Troville v. Venz, 303 F.3d 1256,

1260 (11th Cir. 2002).       Essentially, § 1915(e)(2) is a screening

process to be applied sua sponte during the proceedings.               While

pro so complaints are held to “less stringent standards” than those

drafted and filed by attorneys, Erickson v. Pardus, 551 U.S. 89,

94 (2007) (citations omitted), the standard pleading requirements

under Fed. R. Civ. P. 8 and Fed. R. Civ. P. 10 still apply to pro

se complaints.       Giles v. Wal-Mart Distribution Ctr., 359 F. App’x

91, 92 (11th Cir. 2009).         The complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled

to relief,” and “each allegation must be simple, concise, and

direct.”    Fed. R. Civ. P. 8(a)(2), (d)(1). “[A] lengthy . . .

personal narrative suggesting, but not clearly and simply stating,

a myriad of potential claims” does not meet the pleading requires

of Rules 8 and 10.      Giles, 359 F. App’x at 93.




                                     - 3 -
      This Court uses the standard for Fed. R. Civ. P. 12(b)(6)

dismissals for dismissals under §1915(e)(2)(B)(ii).              See Alba v.

Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).                    Under Rule

12(b)(6), a complaint may be dismissed if the claim alleged is not

plausible.      See Bell Atlantic v. Twombly, 550 U.S. 544, 556 (2007).

All   pleaded    facts   are   deemed   true   for   Rule   12(b)(6),    but   a

complaint is still insufficient without adequate facts.                 See id.

at 556.      The plaintiff must assert enough facts to allow “the

court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.”       Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   The asserted facts must “raise a reasonable expectation

that discovery will reveal evidence” for the plaintiff’s claim.

Twombly, 550 U.S. at 556.          “[L]abels . . . conclusions, and a

formulaic recitation of the elements of a cause of action” are not

enough to meet the plausibility standard.            Id. at 555.

      To state a claim for relief under 42 U.S.C. § 1983, a

plaintiff first must allege a violation of a right secured by the

Constitution or under the laws of the United States; and, second

allege that the deprivation was committed or caused by a person

actin under color of state law.          West v. Atkins, 487 U.S. 42, 48

(1988); Arrington v. Cobb County, 139 F.3d 865, 872 (11th Cir.

1998).    “[C]omplaints in § 1983 cases must . . . contain either

direct or inferential allegations respecting all the material




                                    - 4 -
elements necessary to sustain a recovery under some viable legal

theory.”    Randall v. Scott, 610 F.3d 701, 707 n.2 (11th Cir. 2020)

(citation    and     internal   quotation    marks    omitted).          Further,

plaintiff must allege a causal connection between the defendant’s

conduct and the alleged constitutional deprivation.                Swint v. City

of Wadley, Ala., 51 F.3d 988, 999 (11th Cir. 1995).                          Because

Plaintiff is pro se, the Court must liberally construe the amended

complaint.     Tannenbaum v. United States, 148 F. 3d 1262, 1263

(11th Cir. 1998)(per curiam).           Courts, however, are not under a

duty   to   “re-write”   a   plaintiff’s    complaint      to   find     a    claim.

Peterson v. Atlanta Hous. Auth., 998 F.2d 904, 912 (11 Cir. 1993).

Nor is the Court required to credit a pro se plaintiff’s “bald

assertions” or “legal conclusions” as facts.            Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure, § 1357 (3d ed.

2013)(noting that courts, when examining a 12(b)(6) motions have

rejected “legal conclusions,” “unsupported conclusions of law,” or

“sweeping    legal     conclusion   .   .   .   in   the    form    of       factual

allegations.”).

                                    DISCUSSION

       Turning to this case, the Court finds the Complaint subject

to dismissal under 28 U.S.C. § 1915(e)(2)(B).              The Complaint does

not allege sufficient facts that Defendants deprived Vega of any

of his constitutional rights by implementing PRG-11.                   Other than




                                    - 5 -
arguing that PRG-11 is punitive, Vega does not state which of his

constitutional rights PRG-11 infringes.             Liberally construing the

Complaint, it appears Vega suggests his Fourteenth Amendment due

process rights are being violated because the FCCC adopted the

same policy that FDOC uses and thus the implementation of this

policy at the FCCC makes the FCCC akin to a prison, which per se

is punitive and violates his constitutional rights.                   (Doc. #1 at

3-6).   Vega fails to provide a copy of PRG-11, fails to point to

any portion or language of PRG-11 , or otherwise fails to explain

how   PRG-11   violates     his   due   process     rights.      Instead,        Vega

generally claims that because PRG-11 is utilized by FDOC it is

punitive per se and as a civilly committed person he should be

subject to the same regulations as a mentally ill person committed

under the Baker Act.

      Due process requires that the conditions of confinement of a

non-prisoner not amount to punishment.             Bell v. Wolfish, 441 U.S.

520, 535 (1979).      Whether a condition of confinement amounts to

“punishment”     depends    on    whether    the   challenged        condition    is

imposed for punishment or whether it is incident to some other

legitimate     government    purpose.       Id.    at   50,   535,    538   n.   16.

Although not a prisoner, sexually violent predators like other

civil detainees are unquestionably subject to security measures

similar to those employed by corrections officials. Id. at 540;




                                     - 6 -
see also      Allen v. Illinois, 478 U.S. 364, 373-74 (1986)(detainees

may    “be    subjected   to   conditions    that   advance   goals   such   as

preventing escape and assuring the safety of others, even though

they    may    not   be   punished”).       Other   than   Vega’s   conclusory

allegation that PRG-11 is punitive, the Complaint is devoid of

factual allegations from which the Court can plausibly construe

that PRG-11 is intended to punish Vega.

       Additionally, Plaintiff does not establish he has standing to

challenge PRG-11.         “Article III standing is a prerequisite to a

federal court’s exercise of subject-matter jurisdiction.”               JW by

and through Tammy Williams v. Birmingham Bd. Of Ed., 904 F.3d 1248,

1264 (11th Cir. 2018).         To have standing, besides alleging a causal

connection between a defendant’s action and alleged constitutional

deprivation, a party must have sustained an injury as result of

the conduct complained of, and that the court’s favorable decision

will address the injury.          Susan B. Anthony List v. Driehaus, 573

U.S. 149, 158(2014).           Vega seeks both compensatory damages and

injunctive relief but does not allege he has been disciplined under

PRG-11.       Vega does not allege that he has ever been disciplined

under PRG-11.        (See generally Doc. #1).         Further because Vega

identifies no language of PRG-11 or otherwise fails to explain how

it violates his constitutional rights, the Court cannot discern of

whether a future injury if likely to occur.                See e.g. Honig v.




                                     - 7 -
Doe, 484 U.S. 305, 320 (1988)(whether injury is likely to occur

depends in part whether plaintiff is likely to engage in same

conduct).

       Finally, Vega’s argument that his status should be compared

to mentally ill individuals committed under the Baker Act is

similarly    unpersuasive.            The       state    legislature        expressly

recognized that commitment under the Baker Act was “inappropriate”

for    individuals    sought     to        be    committed    under    the        SVPA.

Significantly, in its statement of “findings and intent,” the state

legislature said that the SVPA was aimed at “a small but extremely

dangerous number of sexually violent predators . . .                   who do not

have a mental disease or defect that renders them appropriate for

involuntary treatment under the Baker Act (§§ 394.451-394.4789,

Fla. Stat.)” § 94.910, FLA. STAT. (2000);see also, Westerheide v.

State, 831 So. 2d 93, 112 (Fla. 2002)(rejecting plaintiff's equal

protection argument on the basis, inter alia, that it “rests on

the false premise that individuals subject to commitment under the

[SVPA] are similarly situated to mentally ill persons committed

under the Baker Act.”);see also Kansas v. Hendricks, 521 U.S. 346,

358 (1997)(“we have sustained civil commitment statutes when they

have   coupled    proof   of   dangerousness         with    the   proof     of    some

additional       factor   such        as        mental    illness      or      mental

abnormality”)(internal quotations omitted).                  Thus, Vega’s status




                                      - 8 -
as civilly committed person under the SVPA is not analogous to a

person committed under the Baker Act.                 Consequently, the Court

finds the Compliant fails to state a plausible claim.

      In certain circumstances, a pro se litigant must be given an

opportunity to amend a complaint before the Court dismisses a

complaint for failing to state a claim.               See Bank v. Pitt, 928 F.

2d 1108, 1112 (11th Cir. 1991) overruled in part by Wagner v.

Daewoo Heavy Induc. Am. Corp., 314 F.3d 541, 542 (11th Cir.

2002)(en banc),(stating court should permit opportunity to amend

before dismissing action with prejudice); Brown v. Johnson, 387

F.3d 1344, 1349 (11th Cir. 2004) (finding “[b]ecause [plaintiff]

filed his motion to amend before the district court dismissed his

complaint      and    before   any    responsive       pleadings      were   filed,

[plaintiff]     had    the   right    to    amend   his   complaint    under   Rule

15(a).”); see also Troville v. Venz, 303 F.3d 1256, 1260 (finding

“no error” in district court’s sua sponte dismissal but because

plaintiff requested leave to amend before dismissal court should

have granted leave); Bryant v. Dupree, 252 F.3d 1161, 1163-64 (11th

Cir. 2001) (finding district court’s denial of motion to amend in

response to motion to dismiss improper).                  Because the Court is

dismissing the action without prejudice, Plaintiff may initiate a

new   action    if    he   believes    he    can    plausibly   state    a   claim.

Plaintiff, however, must file a new complaint accompanied by the




                                       - 9 -
requisite filing fee or request to proceed in forma pauperis in a

new action and must not use this case number on his new complaint.

     Accordingly, it is now

     ORDERED:

        1. The complaint is DISMISSED without prejudice under 28

          U.S.C. § 1915(e)(2)(ii).

        2. The Clerk will enter judgment, deny any pending motions

          as moot, terminate any deadlines, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this     20th   day

of February, 2020.




SA: FTMP-1
Copies:
Counsel of Record




                              - 10 -
